Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 In the specification at paragraph [0044] line 5 “is not be” has been changed to –is not--.
In the specification at paragraph [0049] line 1 “materials” has been changed to –material--.
In the specification at paragraph [0059] line 7 “FIG. 4” has been changed to –FIG. 4A--.
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method as claimed in claims 1-10 is not disclosed or taught by the prior art including the steps of obtaining pressure data of a set period from one or more piezoelectric sensors, the one or more piezoelectric sensors are installed in between an enclosure and a fixture of an autonomous vehicle; processing the pressure data of the set period over a period of time; and identifying one or more trends based on the processed pressure data.
The method as claimed in claims 11-20 is not disclosed or taught by the prior art including the steps of obtaining pressure data of a set period from the one or more piezoelectric sensors, processing the pressure data of the set period over a period of time, and identify one or more trends based on the processed pressure data.
Ballinger (2010/0231414) is the closest prior art but does not disclose or teach determining an alignment anomaly using the trending method as claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855